DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the heat dissipating plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung US 2008/0012017.
Regarding claim 1, Jung teaches a display device comprising: an insulating substrate (fig. 4I 201); an organic film (250) on the insulating substrate; and a switching element (TrA) located between the insulating substrate and the organic film and comprising a semiconductor layer (218) , a source electrode (240), and a drain electrode (243), wherein the organic film including a first removed portion (see fig 4I) at a position overlapping the semiconductor layer between the source electrode and the drain electrode of the switching element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makita WO2008/059633 in view of Kim US 2007/0085071.
Regarding claim 1, Makita teaches a display device comprising: an insulating substrate (fig. 3 10); an insulating film (13) on the insulating substrate; and a switching element (12) located between the insulating substrate and the insulating film and comprising a semiconductor layer (12c)) , a source electrode (12s), and a drain electrode (12d), wherein the insulating film (13) including a first removed portion (see fig 3) at a position overlapping the semiconductor layer between the source electrode and the drain electrode of the switching element.  Makita does not teach the insulating film is an organic film.  Makita discloses the film as a gate insulation layer.  Kim teaches an organic gate insulation layer with excellent chemical resistance , heat characteristics, surface and electrical characteristics [0010].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Makita in view of Kim to provide excellent chemical resistance , heat characteristics, surface and electrical characteristics.
Regarding claim 2, Makita teaches a metal layer (14ab) located in a same layer as the source electrode and the drain electrode and overlapping the first removed portion.
Allowable Subject Matter
Claim 3-5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871